Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Information Disclosure Statement
The information disclosure statement filed 04/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a non-patent entry “iRiver Clix” does not have the date of availability. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-4, 8-11, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gettemy (US 2004/0046739 A1, hereinafter “Gettemy”) in view of Trent, JR et al. (US 2004/0252109 A1, hereinafter “Trent, JR”). 

As to claims 1 and 16, Gettemy (Fig. 1) discloses a handheld computing device (100), comprising: 
a touch screen (Para. 0002, 0004, 0020; sensors maybe incorporated into display);
a housing supporting the touch screen (Fig. 2 element 210), the housing having a plurality of side surfaces (sides); 
a plurality of force sensors (230; Para. 0021), including one or more force sensors located along each of at least two different side surfaces (Fig. 2); and 
a processor (Fig. 1 element 115) communicatively coupled to the plurality of force sensors and the touch screen, the processor configured for 
detecting a force exceeding a threshold from one or more of the force sensors located along each of the two different side surfaces at least partially overlapping in time (Fig. 4; Para. 0024, certain deformations), 
upon detecting the force exceeding the threshold, displaying a menu of device functions at a location on the screen accessible to a thumb of a hand grasping the handheld computing device (Fig. 4; 
Gettemy does not explicitly disclose that displaying a menu of device functions at a location on the touchscreen;
after the menu of device function is displayed, upon detecting a rotational input signal generated by one or more touches over at least a portion of a virtual wheel on the touch screen, incrementally bringing into view a modified menu of device functions. 
However, Trent, JR teaches that displaying a menu of device functions at a location on the touchscreen (Fig. 24 element 64; Para. 0073, 0095, Since the prior art anticipates using a touchscreen, the screen 66 is considered to be a touchscreen.);
after the menu of device function is displayed, upon detecting a rotational input signal generated by one or more touches over at least a portion of a virtual wheel on the touch screen (Fig. 25 element 60; Para. 0078, 0095, 0144-0146, Since the closed loop sensor can be integrated with a touch screen, the closed loop sensor is considered to be integrated with the touchscreen.), incrementally bringing into view a modified menu of device functions (Fig. 26 element 72; Para. 0097).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Trent, JR to include a touchscreen unit with a closed loop sensor along with the side sensors in a device disclosed by Gettemy since Gettemy mentions about the touchscreen devices in the background section of the disclosure. The motivation would have been to provide more options to the users to enter input data.
The above rejection also stands for the similar corresponding method of claims 8 and 19. 

As to claims 2 and 17, Gettemy does not explicitly disclose the menu of device functions including a plurality of icons, each icon associated with a particular operation, the processor further configured for determining a touch input over a particular icon, and initiating the operation associated with the particular icon based on the determined touch input. 
However, Trent, JR (Fig. 24) teaches the menu of device functions including a plurality of icons (64), each icon associated with a particular operation (Para. 0095), the processor further configured for determining a touch input over a particular icon (Fig. 27), and initiating the operation associated with the particular icon based on the determined touch input (Para. 0099).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Trent, JR to display menu icons in the device disclosed by Gettemy.  The combination would have merely yielded predictable results of displaying menu icons on the display. 
The above rejection also stands for the similar corresponding method of claims 9 and 20. 

As to claims 3 and 18, Trent, JR teaches the handheld computing device of claim 1, the processor further configured for determining a predetermined amount of rotational motion of an object across the virtual wheel (Fig. 26 element 74; Para. 0097, The length of rotation to the highlighted menu is interpreted to read on a predetermined amount of rotational motion.), and bringing into the view modified menu of device functions based on the predetermined amount of rotational motion (Fig. 26 element 72, The expansion of the menu item into sub-menus.).
The above rejection also stands for the similar corresponding method of claim 10. 

As to claims 4, Gettemy does not disclose teaches the handheld computing device of claim 1, the processor further configured for incrementally bringing into view the modified menu of device functions when the rotational input signal is determined to be a flip command signal.
configured for incrementally bringing into view the modified menu of device functions when the rotational input signal is determined to be a flip command signal (Fig. 23 element 50; Para. 0094, scrolling command is considered to read on flip command). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Trent, JR to add a scrolling command in the device disclosed by Gettemy.  The motivation would have been to provide scrolling function (Trent, JR; Para. 0094). 
 The above rejection also stands for the similar corresponding method of claim 11. 

As to claim 13, 	Gettemy discloses the method of claim 8, the method further comprising detecting the force exceeding the threshold in a lower region of at least one of the side surfaces (Fig. 3 element 370; Para. 0023). 

As to claim 15, Gettemy discloses the method of claim 8, further comprising performing a squeeze operation based on the detected force exceeding the threshold (Fig. 4; Para. 0024).

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gettemy and Trent, JR as applied to claim 1 above, and further in view of Handley et al. (US 6,792,398 B1, hereinafter “Handley”).

As to claim 5, Gettemy does not disclose the handheld computing device of claim 1, further comprising a haptics mechanism for generating haptic feedback when the detected force exceeds the threshold.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Handley to provide a haptic feedback in the device disclosed by Gettemy/Trent, JR. The motivation would have been to provide feedback to a user.  
The above rejection also stands for the similar corresponding method of claim 12. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gettemy and Trent, JR as applied to claim 1 above, and further in view of Wakamatsu et al. (US 6,725,064 B1, hereinafter "Wakamatsu").

As to claim 6, Gettemy does not explicitly disclose the handheld computing device of claim 1, the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region.
Wakamatsu teaches the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region (Fig. 1 element 41, 42). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to include the sensors in the lower portion of Gettemy/Trent, JR’s device as shown in Wakamatsu. The motivation would have been to have input surfaces on the lower surface. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.

Visoenik (US 2002/0169017 A1) also suggests a virtual wheel (Fig. 3 element 10; Para. 0048). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625


/BIPIN GYAWALI/Examiner, Art Unit 2625        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625